tax_exempt_and_government_entities_division release number release date uil code department of the treasury internal_revenue_service commerce street mc dal dallas tx date date form tax_year ended december 20xx person to contact identification_number contact telephone number telephone number fax ein dear certified mail - return receipt requested as such you failed to meet the requirements of internal_revenue_code sec_501 and sec_1_501_c_3_-1 in that you failed to establish that you were operated exclusively for an exempt_purpose this is a final_determination that your exempt status under sec_501 of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 is revoked effective january 20xx for the following reason s you did not provide us with the information requested about your financial records and activities necessary to complete our examination therefore you have not demonstrated that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code effective january 20xx you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all subsequent years processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc you may call the irs telephone number listed in your local directory an irs employee there may be able to help you but the contact person at the address shown on this letter is most familiar with your case you may also call the internal_revenue_service taxpayer_advocate the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate its gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours margaret von lienen director eo examinations enclosures publication internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations department of the treasury date date taxpayer_identification_number form tax_year s ended december 20xx person to contact id number contact numbers telephone fax manager’s name id number manager’s contact number response due_date march 30xx certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies letter rev catalog number 34809f effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter rev catalog number 34809f thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely paul a marmolejo acting director eo examinations letter rev catalog number 34809f schedule number or exhibit form 886-a rev date name of taxpayer explanations of items tax identification_number year period ended december 20xx december 20xx whether continues to qualify for exemption under sec_501 of the internal_revenue_code issue facts the organization was granted tax-exempt status in november 20xx under internal_revenue_code sec_501 as an organization described in sec_501 according to its articles of incorporation dated april 20xx the purpose of the organization is as follows the exempt_purpose of the organization as stated in the original application_for exemption form is to the organization filed form 990-ez for the year december 20xx on 20xx the originally filed form 990-ez for december 20xx shows the following income contributions investment_income total income dollar_figure xx xxx dollar_figure xx dollar_figure xx xxx net_loss dollar_figure xx xxx dollar_figure xx xxx dollar_figure xxx dollar_figure x xxx dollar_figure xx xxx expenses grants professional fees other total expenses we began an examination on june 20xx we contacted the president various phone numbers found in the case file and on the internet needed to discuss the audit with the vice president and treasurer of the organization we mailed the letter to the organization with the examination date and time in addition to the letter we issued a request for information information_document_request or idr on june 20xx the request was for financial and organizational information for the year under examination the information was due back to us by july 20xx department of the treasury-internal revenue service catalog number 20810w form 886-a stated that he publish no irs gov at page schedule number or exhibit orm 886-a rev date name of taxpayer explanations of items tax identification_number year period ended december 20xx december 20xx on july 20xx the vice president of the organization and rescheduled the initial appointment for august 20xx because of the rescheduling of the examination we issued letter along with a revised idr with a due_date of august 20xx after the meeting on august 20xx we issued idr requesting additional documentation to address potential private benefit inurement and public support issues idr was due on september 20xx the organization provided a response to idr on september 20xx however the response was missing information requested for donors grants and payments made to responded to the l3611 we issued idr on september 20xx with a due_date of october 20xx the idr was issued in an attempt to re-request the documents needed to address the potential private benefit inurement and public support issues identified during the field_examination we did not receive a response to the idr and as a result scheduled a subsequent field visit for december 20xx we updated idr and re-mailed idr with a due_date of december 20xx we met with the vice president of the organization and the designated power_of_attorney on december 20xx and found that the organization failed to provide any of the documentation requested in idr we issued idr with a response due_date of january 20xx in a final effort to obtain the documentation needed to properly develop the potential inurement private benefit and public support issues noted during the examination we received notification from the representative of the organization that it did not intend to provide any of the requested donor or grant information as it would be a violation of the health insurance portability and accountability act hipaa to date we have not received the specific revenue and expense source documents requested to determine the level of private benefit conferred though the organizations operations additionally we have not received the requested documentation to determine whether inurement transactions have occurred or whether the organization passed the public support_test for the year under examination all of which were requested in the information documents requests and law sec_501 of the internal_revenue_code provides an exemption from federal_income_tax for corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals the exemption is available where no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in any political campaign on behalf of any candidate for public_office form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended december 20xx december 20xx sec_6001 of the internal_revenue_code provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the internal_revenue_code provides that except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws the secretary may also prescribe by forms or regulations the requirement of every organization to keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 states that every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal_revenue_service officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status revrul_59_95 1959_1_cb_627 concerns an exempt_organization asked to produce financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the internal_revenue_service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status failure to meet the operational_test catalog number 20810w form 886-a page government's position publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rew date name of taxpayer explanations of items tax identification_number year period ended december 20xx december 20xx the eo has failed to show us that they meet the operational_test for a sec_501 organization for the year under examination in order to meet the operational_test they must show that they engage primarily in activities which accomplish one or more of such exempt purposes specified in section sec_501 we will not regard an organization as having met this test if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose as evidence of their failure to operate for exempt purposes we reviewed the form_990 filings and found little or no support for exempt operations the originally filed form 990-ez for december 20xx provides that the organization is not publicly supported it shows that the organization spent dollar_figurexx xxx on their exempt_function program services however the eo has failed to provide any documentation showing that the amounts paid in grants were for charitable purposes and not for private benefit accordingly we are proposing revocation because the organization does not operate for exempt purposes failure to provide records the eo has failed to provide records as is required in code sec_6033 and regulation sec_1_6033-1 they failed to provide any organizational or financial information that we requested during the examination we attempted to obtain these records numerous times by mail and phone the organization has failed to provide records to verify that they are operating according to the exempt_purpose for which they were granted exemption our position is that the organization then is not operating for exempt purposes as they have provided no evidence to the contrary in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax the organization has failed repeatedly to respond to the service’s request for information in contrast to sec_1_6033-1 of the regulations which require an organization to provide such information as requested to allow the service to make a determination of that organization's exempt status it is the service's position that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 accordingly we propose that the organization's exempt status be revoked effective january 20xx department of the treasury-internal revenue service taxpayer's position catalog number 20810w form 886-a publish no irs gov page schedule number or exhibit form 886-a rov date name of taxpayer explanations of items tax identification_number the taxpayer's has stated that it is not required to provide the documentation requested with respect to the specific donor and grant transactions of the organization the taxpayer has stated that it is protected from providing this information under the health insurance portability and accountability act year period ended december 20xx december 20xx the taxpayer has also stated that it agrees to revocation of exempt status as it is not able to verify that its activities further its stated exempt purposes under sec_501 of the internal_revenue_code rebuttal to the taxpayer’s position it is the position of the government that the organization is not subject_to hippa laws as it is nota covered_entity health care clearinghouses employer sponsored health_plans health insurers and medical service providers that engage in certain transactions the organization is a grant making organization which makes grants to health care providers but does not operate as one conclusion failure to comply with the code and regulations the organization has jeopardized its exempt status they failed to provide required_documentation thereby failing to be complaint with the code and failing to show any evidence of their exempt_activities we have no reason to believe that the eo is operating for exempt purposes as a result of the examination we have determined that the eo is not operating for exempt purposes as a sec_501 organization they have not provided any information to the contrary accordingly since the organization failed to operate primarily for exempt purposes we are proposing revocation of their tax-exempt status effective january 20xx since the organization will no longer have tax-exempt status beginning january 20xx they are required to file form_1120 u s_corporation income_tax return as of that date it is the services position that the organization does not qualify for exemption from federal_income_tax under sec_501 the proposed date of the revocation is january 20xx catalog number 20810w form 886-a publish no irs gov page department of the treasury-internal revenue service
